Order entered July 16, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00927-CV

                         JASON MICHAEL SPENCER, Appellant

                                                V.

DEXTRAL CAPITAL, LP, A DELAWARE LIMITED PARTNERSHIP AND DEXTRAL
 CAPITAL MANAGEMENT FUND, LP, A DELAWARE LIMITED PARTNERSHIP,
                             Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-15530

                                           ORDER
       We GRANT appellant’s July 15, 2014 unopposed second motion for extension of time to

file brief and ORDER the brief be filed no later than August 22, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE